Whitfield, C. J.
In an action of ejectment the plaintiffs recovered judgment and the defendants took writ of error. The plaintiffs claimed as the heirs of the patentee of the land from the United States. It is contended that the proofs do not show the death of the patentee. The action was begun by William Wiggins, the patentee, as sole plaintiff. Subsequently his death was suggested and his heirs were substituted as plaintiffs in his stead as provided by the statute. No contest was made as the statute contemplates, and the order adjudging the death of the sole plaintiff and substituting his heirs as his legal representatives was duly made upon proper notice. This sufficiently adjudicates the death of the original plaintiff for the purposes of this proceeding.'
The defendants claimed a conveyance had been made by the patentee to their ancestor, but no proper evidence of such conveyance was offered. Oral testimony that a deed of conveyance was reported to have been made is incompetent to show title. See Harris v. Butler, 52 Fla. *83253, 42 South. Rep. 186. No title in the defendants by adverse possession was shown, and the legal title of the plaintiffs as the heirs of the patentee properly prevailed There was no error in directing a verdict for the plaintiffs since there was no evidence upon which a verdict could lawfully have been rendered for the defendants. Tedder v. Fraleigh-Lines-Smith Co., 55 Fla. 496, 46 South. Rep. 419.
The judgment is affirmed.
Taylor, Shackleford, Cockrell and Hocker, J. J., concur.